PER CURIAM
Petitioner argues that the Workers’ Compensation Board erred in holding that he was ineligible for vocational assistance because his claim was in “own motion” status. The statute pertinent to his petition, ORS 656.278, has been amended by Oregon Laws 1995, chapter 332. Because the amended version of the statute is applicable, we reverse and remand for reconsideration in the light of the new law. Volk v. America West Airlines, 135 Or App 565, 899 P2d 746 (1995).
Reversed and remanded for reconsideration.